United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                               Nos. 01-2835/3437
                                 ___________

Barbara R. Burns,                      *
                                       *
            Appellant,                 *
                                       * Appeals from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
City of Apple Valley; Donald           *
Gudmundson; Bruce Erickson;            *      [UNPUBLISHED]
Michael Marben,                        *
                                       *
            Appellees.                 *
                                  ___________

                         Submitted: March 7, 2002
                             Filed: March 13, 2002 (Corrected: May 28, 2002)
                                  ___________

Before McMILLIAN, BOWMAN, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

      In these consolidated appeals, Barbara R. Burns appeals the District Court’s1
denial of her motion for a preliminary injunction and a temporary restraining order




      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.
(Case No. 01-2835), and the District Court’s2 subsequent adverse grant of summary
judgment in her 42 U.S.C. § 1983 action (Case No. 01-3437).

       Although Burns filed a brief in Case No. 01-2835 before the District Court
entered final judgment against her, she has consistently declined to file a brief in Case
No. 01-3437 even after we issued a show cause order and a revised briefing schedule.
Thus, we grant appellees’ motion to dismiss Case No. 01-3437. See Fed. R. App. P.
31(c).

       As to Case No. 01-2835, an interlocutory appeal from the denial of preliminary
injunctive relief becomes moot once final judgment is entered. See Taylor v. United
States, 181 F.3d 1017, 1022 & n.9 (9th Cir. 1999) (en banc); Hankins v. Temple
Univ., 829 F.2d 437, 438 & n.1 (3d Cir. 1987). Accordingly, we dismiss Case No.
01-2835 as well.

       We also deny Burns’s motion for injunctive relief on appeal. Contrary to her
assertion, the District Court was not divested of jurisdiction once she filed her
interlocutory appeal and thus it had the authority to grant final judgment in favor of
defendants. See Janousek v. Doyle, 313 F.2d 916, 920-21 (8th Cir. 1963) (per
curiam). Given the disposition of Burns’s appeal, we decline to address her other
motions.

      Accordingly, we grant appellees’ motion to dismiss Case No. 01-3437, and we
dismiss Case No. 01-2835 as moot.




      2
       The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Franklin L.
Noel, United States Magistrate Judge for the District of Minnesota.
                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-